PROVOSTY, J.
The matter involved in this suit is whether relator’s property should be assessed as one continuous tract of land, or as property laid off into streets and squares. It is suggested by defendant and appellee that this court is without jurisdiction of the appeal, the matter involved not being one of those of which this court has special jurisdiction, and the amount involved being less than $2,000.
There is no allegation of value, and the assessment is not in record. The only data to be found in the record on which the court could base itself for determining value are the acts of sale by which relator and his author acquired. The property was acquired by relator in consideration of $300, and in part payment for certain valuable professional services rendered by relator to his vendors. This was in 1899. Relator’s author acquired at auction in 1877 for $4, pay ■ able on 12 months’ credit.
Relator’s counsel in his oral argument referred to an affidavit which he said had been filed in this court showing a value of over *927$2,000, but said affidavit is not to be found in tbe record, and nothing in the clerk’s office shows that it was ever filed. The court must dismiss the appeal; but if in fact the affidavit referred to has been duly filed, an application for a rehearing will be favorably entertained.
Appeal dismissed.